IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                               October 18, 2007
                               No. 06-50809
                             Summary Calendar              Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

GABRIEL FRIAS-PINA

                                          Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                          USDC No. 3:06-CR-43-ALL


Before KING, DAVIS and CLEMENT, Circuit Judges.
PER CURIAM:*
      Gabriel Frias-Pina (Frias) appeals his 60-month sentence imposed after
his guilty-plea conviction for illegal reentry into the United States following
deportation. For the first time on appeal, Frias argues that the district court
committed error by enhancing his sentence under U.S.S.G. § 2L1.2(b)(1)(A)(ii)
based on his prior Texas conviction for aggravated robbery. Our review is




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-50809

limited to plain error. United States v. Gonzalez-Chavez, 432 F.3d 334, 336 (5th
Cir. 2005).
      Under § 2L1.2(b)(1)(A)(ii), a defendant’s base offense level is increased by
16 levels if he was previously deported after a conviction of a crime of violence.
Robbery is an enumerated crime of violence in the application notes to § 2L1.2,
comment. (n.1(B)(iii)). Frias has not shown plain error in the increase of his
offense level based on his prior aggravated robbery conviction. See United States
v. Santiesteban-Hernandez, 469 F.3d 376, 378, 381 (5th Cir. 2006).
      AFFIRMED.




                                        2